Citation Nr: 9913514	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 12, 1995 for 
the assignment of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which granted a 100 percent 
evaluation for PTSD, effective from June 12, 1995.


FINDINGS OF FACT

1.  The RO granted service connection for PTSD in an October 
1991 rating decision, with an evaluation of 10 percent 
assigned as of March 1991; in a subsequent decision, issued 
in April 1992, the RO increased this evaluation to 30 
percent, effective October 1991, but the veteran did not 
initiate an appeal of this decision.

2.  The veteran reopened his claim for an increased 
evaluation for PTSD in June 1993, and the evidence shows that 
entitlement to a 100 percent evaluation for PTSD arose on May 
13, 1993.


CONCLUSION OF LAW

The requirements for an earlier effective date, of May 13, 
1993, for the assignment of a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an increase in compensation 
will be the date of receipt of the veteran's claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1998).  In cases of disability compensation, 
the effective date will be the earliest date when it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (1998).  
However, in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 
the Court of Veterans Appeals held that 38 C.F.R. 
§ 3.400(o)(2) is inapplicable in cases in which the filing of 
the claim preceded the increase.  Instead, such a case 
requires the application of the general rule outlined in 38 
C.F.R. § 3.400(o)(1).

In this case, the veteran's initial claim for service 
connection for PTSD was received by the Chicago, Illinois 
VARO on March 27, 1991 and was subsequently received by the 
Indianapolis VARO.  In an October 1991 rating decision, the 
Indianapolis VARO granted service connection for PTSD, with a 
10 percent evaluation effective from March 27, 1991.  On 
March 17, 1992, the RO received a statement from the veteran 
indicating that he sought an increase in the disability 
evaluation for PTSD.  In an April 1992 rating decision, the 
RO increased the veteran's evaluation to 30 percent, 
effective from October 4, 1991.  The veteran was notified of 
this decision on May 5, 1994.  However, in the year 
subsequent to this notification, the veteran made no 
submissions referring to either this decision or the 
evaluation of his PTSD.  The only submissions from the 
veteran pertaining in any way to this matter are requests for 
medical records, including psychiatric records, from October 
and November of 1992.

On June 9, 1993, the RO received a VA hospital report, 
covering the period from January 12 to April 13 in 1993 and 
indicating a diagnosis of PTSD and a Global Assessment of 
Functioning (GAF) score of "60 to 51."  In light of this, 
in a June 1993 rating decision, the RO granted a temporary 
100 percent evaluation under 38 C.F.R. § 4.29, in effect from 
January 12 until May 1 of 1993.  In an August 1993 rating 
decision, the RO continued the 30 percent evaluation.  The 
report of a May 13, 1993 employability assessment conducted 
by a VA counselor/employment specialist, received by the RO 
on December 3, 1993, indicates that the veteran was unable to 
secure or perform substantially gainful employment as a 
result of several conditions, including PTSD.  In a 
subsequent statement, apparently received by the RO in 
December 1993, the veteran indicated that he sought a 100 
percent evaluation for PTSD and was appealing "all previous 
decisions as clear and unmistakable error."  

A report of VA hospitalization from February 1 to March 17 in 
1994 indicates a diagnosis of PTSD and a current GAF score of 
45.  Subsequently, in a May 1994 rating decision, the RO 
granted a temporary 100 percent evaluation under 38 C.F.R. 
§ 4.29 from February 1 until April 1 in 1994, with the 30 
percent evaluation then back in effect.  In a June 1994 
rating decision, the RO granted a 50 percent evaluation, 
effective December 3, 1993, on the basis of the results from 
VA examinations dated in April 1994.  A subsequent report of 
a VA hospitalization, from August 28 to September 13 in 1994, 
contains a diagnosis of PTSD and indicates a current GAF 
score of 42.  In a November 1994 rating decision, the RO 
continued the 50 percent evaluation for PTSD.  In December 
1994, the RO received the report of a VA hospitalization from 
November 7 to November 11 in 1994; this report contains a 
diagnosis of chronic PTSD and a GAF score of 60/51.  On June 
12, 1995, the RO received a further statement from the 
veteran, and the Board observes that the RO, in the appealed 
January 1998 rating decision, effectuated the 100 percent 
evaluation as of June 12, 1995.

In reviewing this case, however, the Board observes that the 
date of receipt of the current claim preceded June 12, 1995.  
As an initial matter, the Board would point out that the 
veteran did not initiate an appeal of the April 1992 rating 
decision. Although the veteran submitted requests for his VA 
psychiatric records in October and November of 1992, these 
requests contain no references to his assigned evaluation for 
PTSD or to the April 1992 decision and cannot be reasonably 
construed as Notices of Disagreement.  See 38 C.F.R. § 20.201 
(1998).  The Board also observes that the RO received no 
medical records from the veteran during the period from April 
1992 until June 1993.

However, the Board notes that the veteran's claim for a 
higher evaluation for PTSD was reopened in June 1993, when 
the RO received a report of VA hospitalization from January 
to April in 1993.  This claim was denied in an August 1993 
rating decision, and the veteran submitted a statement, 
apparently received in December 1993, that could reasonably 
be construed as a Notice of Disagreement.  Id.  However, the 
RO never issued a Statement of the Case addressing the issue 
of entitlement to a higher evaluation for PTSD.  See 38 
C.F.R. §§ 19.26, 19.28 (1998).  Rather, the RO issued 
subsequent rating decisions in May, June, and November of 
1994 addressing this issue.  Overall, in view of the 
procedural history of this case, the Board has ascertained 
that the date that the RO received the veteran's current 
claim was June 9, 1993. 

The question then becomes when entitlement to a 100 percent 
evaluation arose.  In this regard, the Board observes that 
the veteran's claims file includes VA treatment records dated 
from June 1992 to April 1993, as well as the noted VA 
hospitalization report covering the period from January to 
April in 1993.  The treatment records are primarily therapy 
records, with little information regarding the level of 
severity of the veteran's social and industrial impairment 
resulting from PTSD.  The hospitalization report contains an 
assigned GAF score of "60 to 51."  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (Fourth Edition), the GAF scoring range 
of 51-60 represents moderate symptoms (such as a flat affect 
and circumstantial speech, or occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  In view of the criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), then in effect, the Board finds 
that this evidence demonstrates no more than "definitely" 
impaired social and industrial functioning.  See Rhodan v. 
West, 12 Vet. App. 55 (1998); c.f. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  See also VAOPGCPREC 9-93 (Nov. 
9, 1993) (indicating that the term "definite" in the old 
criteria of 38 C.F.R. § 4.132 means "distinct, unambiguous, 
and moderately large in degree" and represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large").  

The Board observes, however, that in the report of a May 13, 
1993 employability assessment, a VA counselor found that the 
veteran's "chronic health problems," including PTSD and 
severe mood swings, rendered him unable to secure or perform 
substantially gainful employment.  This report was dated from 
the year prior to the veteran's June 1993 claim.  See C.F.R. 
§ 3.400(o)(2) (1998).  In this regard, the Board observes 
that, under the prior criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), in effect at that time, a 
demonstrable inability to obtain or retain employment was a 
basis for a 100 percent evaluation for PTSD.  See Johnson v. 
Brown, 7 Vet. App. 95, 98 (1994).  As a result, the Board 
finds that entitlement to a 100 percent evaluation for PTSD 
arose on May 13, 1993, and this should be the effective date 
for the grant of that benefit.
  

ORDER

An effective date of May 13, 1993 for the assignment of a 100 
percent evaluation for PTSD is granted.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

